The judgment of the court was pronounced by
Rost, J.
This is an hypothecary action. The plaintiff is the holder of a judgment duly recorded against JUlie Victor Maroiie, who was at the time of the recording in possession of certain slaves, upon whom Samuel Fagot held a special mortgage to secure the payment of a sum of $2500, with interest at the rate of ten per cent per annum. Marotte, subsequently sold Louise and her child, two of those slaves, for the sum of $1300, on condition that they should be emancipated by the purchaser within three years from the sale. Fagot intervened in the act, received the price, and raised his mortgage on those two slaves. In the certificate of the recorder of mortgages produced on that! occasion, the judical mortgage of the plaintiff is not mentioned. Maindrault, the purchaser of the slaves, sold them on the same condition to the defendant, who emancipated them under a decree of court rendered in due form of law. The plaintiff now proceeds against this defendant as a third possessor, and prays that the slaves be sold to satisfy his mortgage. The defendant resisted the claim on the ground that he had emancipated the slaves in good faith, and that after the emancipation he cannot be viewed in the light of a third possessor. He farther avers that the plaintiff has no mortgage on which he could in anj case maintain his action.
The case was tried before a jury, and the judge instructed them that a general mortgage resulting from the recording of a judgment did not, by thf laws of Louisiana, operate upon slaves after their emancipation, unless theraj ■was fraud on the part of the emancipator. To this charge the counsel of thJ plaintiff excepted. There wag a verdict and judgment in favor of the defend.] .ant, and' the plaintiff appealed, |
*101The charge of the judge is in strict accordance with art. 190 of the Civil Code; and as no fraud is alleged or shown, we could not interfere, even if the proper parties were before the court. But the proceedings are in other respects irregular. The defendant is not a third possessor, nor can he be considered as the real emancipator. The slaves hold their present status under a deeree of court, which is binding until annulled in a direct action against them and the judgment debtor. Judgment affirmed.